Citation Nr: 0905259	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-24 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected central vertebral disc disease 
with lumbosacral sprain/strain, for the period prior to April 
10, 2006.

2.  Entitlement to an increased evaluation in excess of 40 
percent for service-connected central vertebral disc disease 
with lumbosacral sprain/strain, for the period from April 10, 
2006 through April 9, 2007.

3.  Entitlement to an increased evaluation in excess of 60 
percent for service-connected central vertebral disc disease 
with lumbosacral sprain/strain, for the period from April 10, 
2007 through July 31, 2007.

4.  Entitlement to an increased evaluation in excess of 60 
percent for service-connected central vertebral disc disease 
with lumbosacral sprain/strain, for the period on and after 
November 1, 2007.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
January 1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The veteran's claims file comes 
from the VA Regional Office in Newark, New Jersey (RO).  This 
case was remanded by the Board in September 2006 for 
additional development.


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to 
September 23, 2002, the veteran's low back disorder was 
manifested by pain and lower extremity radiculopathy.

2.  For the period from September 23, 2002 through February 
2, 2004, the medical evidence of record shows that the 
veteran's low back disorder was manifested by limitation of 
motion to 50 degrees of flexion, 50 degrees of extension, and 
lateral flexion to 20 degrees, and pain in the lumbar spine 
at the end of range of motion on flexion.

3.  For the period from February 3, 2004 through February 2, 
2005, the medical evidence of record shows that the veteran's 
low back disorder was manifested by symptoms that required 6 
weeks of bed rest prescribed by a physician. 

4.  For the period from February 3, 2005 through April 9, 
2006, there no medical evidence of record that the veteran's 
low back disorder was manifested by symptoms in excess of 
those reported for the period from September 23, 2002 to 
February 2, 2004.

5.  For the period from April 10, 2006 through April 9, 2007, 
the medical evidence of record shows that the veteran's low 
back disorder was manifested by limitation of motion to 45 
degrees of flexion, 15 degrees of extension, and 15 degrees 
of lateral flexion, and wholly sensory impairment of a left 
leg nerve.

6.  For the period from April 10, 2007 through July 31, 2007, 
the medical evidence of record shows that the veteran's low 
back disorder was manifested by limitation of motion to 35 
degrees of flexion, 10 degrees of extension, 15 degrees of 
lateral flexion, bilaterally, and 15 degrees of lateral 
rotation, bilaterally, and wholly sensory impairment of a 
left leg nerve.

7.  For the period on and after November 1, 2007, the medical 
evidence of record shows that the veteran's low back disorder 
was manifested by limitation of motion to 10 degrees of 
flexion, 10 degrees of extension, 15 degrees of lateral 
flexion, bilaterally, and 20 degrees of lateral rotation, 
bilaterally, and wholly sensory impairment of a left leg 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
period prior to February 3, 2004, for service-connected 
central vertebral disc disease with lumbosacral sprain/strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002); 4.71a, Diagnostic Code 5293 (2003); 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).

2.  The criteria for a rating of 60 percent for the period 
from February 3, 2004 through February 2, 2005 for service-
connected central vertebral disc disease with lumbosacral 
sprain/strain have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

3.  The criteria for a rating in excess of 20 percent for the 
period from February 3, 2005 through April 9, 2006, for 
service-connected central vertebral disc disease with 
lumbosacral sprain/strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

4.  The criteria for a rating in excess of 40 percent for the 
period from April 10, 2006 through April 9, 2007, for 
service-connected central vertebral disc disease with 
lumbosacral sprain/strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

5.  The criteria for a rating in excess of 60 percent for the 
period from April 10, 2007 through July 31, 2007, for 
service-connected central vertebral disc disease with 
lumbosacral sprain/strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

6.  The criteria for a rating in excess of 60 percent for the 
period on and after November 1, 2007, for service-connected 
central vertebral disc disease with lumbosacral sprain/strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in June 2003 satisfied the duty 
to notify provisions.  An additional letter was also provided 
to the veteran in September 2006, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
increased evaluations, the full text of the relevant 
diagnostic codes was provided to the veteran in a January 
2004 statement of the case and an August 2004 supplemental 
statement of the case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Accordingly, the Board finds that the 
veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for lumbosacral strain was granted by a 
June 1989 rating decision and a 20 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective March 1, 1989.  A September 2003 rating decision 
continued the 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Subsequently, a December 2007 rating 
decision recharacterized the disability as central vertebral 
disc disease with lumbosacral sprain/strain, continued the 20 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5237, and assigned a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.30 for the period from August 1, 
2007 to October 31, 2007.  Finally, a September 2008 rating 
decision increased the evaluation to 40 percent, effective 
April 10, 2006; to 60 percent, effective April 10, 2007; and 
to 60 percent, effective November 1, 2007.

During the periods pertinent to this appeal, the rating 
criteria for evaluating disabilities of the spine were 
amended on two occasions, effective September 23, 2002 and 
September 26, 2003.  VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods on and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations 
in the January 2004 statement of the case and supplemental 
statements of the case dated in August 2004, September 2005, 
September 2007, and September 2008.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory revisions of both September 23, 2002 and September 
26, 2003 in the appellate adjudication of this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A September 2002 VA magnetic resonance imaging report (MRI) 
revealed that the veteran complained of low back pain 
radiating down both legs since 1975.  After examination, the 
impression was degenerative spondylitic changes throughout 
the lumbar spine and central disc herniation.

A June 2003 VA orthopedic examination report stated that the 
veteran complained of low back pain with radiation to both 
legs and feet.  He reported that the pain was aggravated by 
heavy lifting, bending, coughing, and sneezing.  The veteran 
reported paresthesias with flare-ups.  He was employed as an 
engineering inspector, could perform activities of daily 
living, and occasionally wore an elastic back support.  On 
physical examination, there were no abnormalities noted in 
the veteran's walk.  There was no spasm or tenderness of the 
lumbar spine.  The veteran had low back range of motion to 50 
degrees of flexion with pain, 50 degrees of extension without 
pain, and lateral flexion to 20 degrees without pain.  Deep 
tendon reflexes were equal and active in the lower 
extremities, and there was no sensory loss to pinprick.  
Straight leg raise was possible to 60 degrees, bilaterally.  
The diagnosis was low back strain.

In an August 2003 VA outpatient medical report, the veteran 
complained of chronic low back pain for years with no 
significant change.  He reported that it increased in 
severity with weight bearing, walking, bending and lifting, 
but did not interfere with activities of daily living or his 
job "most of the time."  After physical examination, the 
assessment was chronic, mild low back pain.

In a February 2004 VA medical report, the examining physician 
"recommended 6 weeks of bed rest in an attempt to slow the 
progression of his lower back pain."

A February 2004 letter from the veteran's employer stated 
that his "condition does impair him from his daily duties, 
at these times I will assign him other duties that are less 
demanding until he feels better."

In an August 2004 letter, the veteran's wife stated that the 
veteran was incapacitated by his back and forced to lie in 
bed for 46 total days in 2003.

A July 2006 letter from a private physician stated that the 
veteran experienced a back injury at work on June 6, 2006, 
which resulted in back pain radiating to the left thigh and 
calf with mild associated paresthesias.  The veteran was 
treated with medication and physical therapy which did not 
relieve his symptoms, but he continued to work.  On physical 
examination, the veteran ambulated normally.  The veteran had 
limited lumbar flexion, but full extension.  There was no 
tenderness to palpation of the back.  No lower extremity 
abnormalities were noted.

A second July 2006 letter from a private physician stated 
that the veteran reported that his symptoms had improved due 
to physical therapy.  On physical examination, there was no 
evidence of significant disc herniation or impingement upon 
the neural elements.  Physical therapy and medication was 
prescribed as treatment.


An August 2006 letter from a private physician stated that 
the veteran complained of left lower back pain radiating to 
the left leg.  The examiner prescribed cortisone injections 
which would result in 2 lost days of work.

In an August 2006 private medical report, the veteran 
reported that he was unable to work due to back problems.  He 
reported moderate discomfort while sitting.  The veteran 
rated his "best" pain at a level of 4 on a scale from 1 to 
10, and his "worst" at a level of 10.  The pain was located 
in the posterior left of the lumbosacral area and radiated 
down his left leg to his foot.  He reported intermittent 
numbness and tingling in his left leg which was aggravated by 
sitting.  The veteran reported marked weakness and mild 
instability.  He had low back range of motion to 45 degrees 
of flexion, 15 degrees of extension, and 15 degrees of 
lateral flexion, bilaterally.  The treatments assigned did 
not include bed rest.

After neurological examination, an August 2006 private 
electromyography (EMG) report gave an impression of normal 
nerve conduction studies of the left lower extremity.

A September 2006 letter from a private physician stated that 
the veteran obtained symptomatic relief from an epidural 
injection and was neurologically intact.

In an October 2006 private medical report, the veteran 
complained of low back pain at a level of 5 to 6 on a scale 
from 1 to 10 and perioperative low back pain at a level of 4 
on a scale from 1 to 10.

In a November 2006 private medical report, the veteran 
complained of perioperative low back pain at a level of 3 on 
a scale from 1 to 10.

A November 2006 letter from a VA physician stated that since 
August 1999, the veteran's low back pain had "significantly 
worsened" and required aggressive pain management with 
analgesic medication.

An April 2007 VA medical examination report stated that the 
veteran's claims file had been reviewed.  The veteran 
complained of low back aching, stiffness, tightness, and 
spasms.  He also complained of left leg radiculopathy.  The 
veteran used a back brace which provided minimal relief of 
the symptoms.  The report stated that the veteran was 
undergoing a series of epidural injections for the low back 
pain and had missed approximately 45 days of work.  He could 
walk about a quarter of a mile.  The veteran had low back 
range of motion to 35 degrees of flexion, 10 degrees of 
extension, lateral flexion to 15 degrees, bilaterally, and 
lateral rotation to 15 degrees, bilaterally.  There was no 
additional limitation of motion on repetition, nor was there 
additional limitation of motion due to pain, fatigue, 
weakness, or incoordination.  Pain was noted throughout all 
ranges of motion.  On neurological and sensory examination, 
no abnormalities were noted.  There was low back tenderness 
and spasm.  The examiner stated that the veteran had 
approximately 35 days of incapacitating episodes prescribed 
by a physician.  The diagnosis was central vertebral disc 
disease with lower back sprain/strain.  The examiner stated 
that the low back disability caused mild radicular pain 
radiating down the left lower extremity with no fatigue.

A June 2007 private medical report stated that after MRI 
examination, the impression was degenerative disc disease 
with disc bulging and facet joint arthritis at L2-3, L3-4, 
and L4-5.  Left lateral disc herniation was seen at the L5-S1 
level and extended into the left neural foramen, compressing 
the left L5 nerve root.  Smaller herniations were also seen 
at T11-12 and T12-L1.  On range of motion testing, the 
veteran was limited in flexion, extension, and left lateral 
flexion due to pain.  The veteran's spine had a left lateral 
deviation of 10 degrees during flexion.  After neurological 
examination, a July 2007 private EMG report gave an 
impression of left S1 radiculopathy without lumbosacral 
plexopathy or lower extremity nerve entrapment.

Private medical reports dated July 10, 2007, July 17, 2007, 
August 15, 2007, September 11, 2007, and October 2, 2007 
stated that the veteran was out of work due to severe 
restrictions to physical activity due to bed rest.  The 
medical evidence of record shows that the veteran underwent 
an operation for his low back disability on August 1, 2007.

In a March 2008 VA orthopedic examination report, the veteran 
complained of intermittent low back pain for the previous 30 
years which became significantly worse in June 2007.  He 
stated that after surgery in August 2007, he was able to 
stand up, but continued to have low back pain with radiation 
into the left leg and foot.  The veteran reported that the 
pain was aggravated by walking and standing.  He also 
reported left foot numbness, but denied lower extremity 
weakness as well as bowel and bladder incontinence.  The 
veteran was employed as a senior road inspector and was able 
to perform his job and his activities of daily living.  The 
veteran did not use a brace or assistive device and did not 
report additional limitation following repetitive use or 
during flare-ups.  He also did not report any incapacitating 
episodes in the previous 12 months.

On physical examination, there were well-healed surgical 
incisions with no tenderness to palpation over the lumbar 
paraspinals.  The veteran had low back range of motion to 10 
degrees of flexion with pain throughout, 10 degrees of 
extension with pain throughout, 15 degrees of lateral 
flexion, bilaterally, with pain at the end of the range of 
motion, and 20 degrees of bilateral rotation, with pain at 
the end of the range of motion.  After 5 repetitions, the 
pain increased slightly and the range of motion remained the 
same.  There was no evidence of fatigue, weakness, or lack of 
endurance.  Straight leg raise testing was negative, 
bilaterally, and Patrick's test was positive, bilaterally.  
On neurological examination, there was no muscle atrophy, and 
muscle strength was full in the bilateral lower extremities.  
Sensation was impaired to light touch over the lateral aspect 
of the left leg, but otherwise grossly intact.  Deep tendon 
reflexes were "1+" at the knees and ankles, bilaterally.  
Babinski testing was negative, there was no ankle clonus, and 
the veteran's gait was normal without assistive devices.  The 
impression was left lumbar radiculopathy and lumbar post 
laminectomy syndrome, 

Private medical records dated from July 2008 to October 2008 
stated that the veteran could not work due to a low back 
disorder.



Evaluation Prior to September 23, 2002

The medical evidence of record shows that prior to September 
23, 2002, the veteran's low back disorder was manifested by 
pain and lower extremity radiculopathy.  Under the criteria 
in effect prior to September 23, 2002, limitation of motion 
of the lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 20 percent evaluation was warranted 
for moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation was warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  However, there is no medical evidence as 
to the specific amount of limitation of motion that the 
veteran experienced in the 1 year prior to his October 2002 
claim for an increased evaluation.  38 C.F.R. § 3.400(o)(2) 
(2008).  Accordingly, an evaluation in excess of 20 percent 
is not shown as warranted prior to September 23, 2002 under 
Diagnostic Code 5292.

Under the criteria in effect prior to September 23, 2002, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 20 percent evaluation was warranted 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral motion with osteo-arthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 40 percent 
evaluation was warranted for severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  In this case, the MRI found disc narrowing, most 
notably at the L3-4 and L4-5 levels.  Accordingly, an 
evaluation in excess of 20 percent is not warranted prior to 
September 23, 2002 under Diagnostic Code 5295.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  A 20 percent evaluation was 
warranted for moderate disability with recurring attacks.  A 
40 percent evaluation was warranted for severe disability 
with recurrent attacks and only intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The evidence 
prior to September 23, 2002, show the veteran complained of 
back pain radiating down both his legs since 1975.  
Nevertheless, there is no evidence that the veteran's 
intervertebral disc syndrome was severe.  Accordingly, an 
evaluation in excess of 20 percent is not warranted prior to 
September 23, 2002 under Diagnostic Code 5293.

As the veteran's disability involves restricted articulation 
of a joint, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2008).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, as there is no indication in the 
record that the veteran experienced severe limitation of 
motion of the lumbar spine due to pain, weakness, or 
incoordination prior to September 23, 2002, an evaluation in 
excess of 20 percent is not warranted for this period based 
on 38 C.F.R. §§ 4.40 and 4.45.

Evaluation On and After September 23, 2002 for Intervertebral 
Disc Syndrome

Under the schedular criteria in effect on and after September 
23, 2002, intervertebral disc syndrome is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5243.  Under this version of 
the Diagnostic Code, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the previous 12 months or by combining under 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.25, 4.71a, Diagnostic Code 
5243 (2008).  In June 2004, a correction was published to 
reinsert material that was inadvertently omitted from the 
initial publication of the 2003 revision.  69 Fed. Reg. 32449 
(2004).  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for Rating 
IDS), a 20 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent 
evaluation is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Formula for Rating IDS.  This remained essentially 
unchanged in the revisions effective on September 26, 2003.  
For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating IDS at Note 
(1) (2008).

The medical evidence of record shows that the veteran has 
required bed rest due to his low back disorder symptoms at 
several points during the period on appeal.  First, the 
veteran's wife stated that he was incapacitated for 46 days 
during 2003.  However, there is no medical evidence of record 
that this bed rest was prescribed by a physician.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted for this time period under the schedular criteria 
for intervertebral disc syndrome.

However, a February 3, 2004 VA medical report stated that the 
VA physician "recommended 6 weeks of bed rest in an attempt 
to slow the progression of [the veteran's] lower back pain."  
As such, the medical evidence of record shows that the 
veteran met the criteria for a 60 percent evaluation based on 
incapacitating episodes for the 1 year period following the 
date of that VA medical report.  Accordingly, an evaluation 
of 60 percent is warranted for the period from February 3, 
2004 through February 2, 2005 under the schedular criteria 
for intervertebral disc syndrome.

There is no medical evidence of record that shows that a 
physician prescribed bed rest for the veteran at any point 
from February 3, 2005 through April 9, 2006.  Accordingly, an 
evaluation in excess of 20 percent is not warranted for this 
time period under the schedular criteria for intervertebral 
disc syndrome.

The April 2007 VA medical examination report stated that over 
the previous year, the veteran had approximately 35 days of 
incapacitating episodes prescribed by a physician.  This 
equals 5 weeks of incapacitating episodes and thus 
corresponds to the currently assigned 40 percent evaluation 
for the period from April 10, 2006 through April 9, 2007.  
There is no medical evidence of record that the veteran 
experienced incapacitating episodes amounting to 6 weeks or 
more during this period.  Accordingly, an evaluation in 
excess of 40 percent is not warranted for this time period 
under the schedular criteria for intervertebral disc 
syndrome.


For the periods on appeal on and after April 10, 2007, the 
veteran's low back disability has been evaluated as 60 
percent disabling.  A 60 percent evaluation is the highest 
evaluation available under the Formula for Rating IDS.  
38 C.F.R. § 4.71a, Formula for Rating IDS.  Accordingly, an 
evaluation in excess of 60 percent is not warranted for the 
periods on appeal on and after April 10, 2007 under the 
Formula for Rating IDS.

Separate Orthopedic and Neurologic Evaluations 
From September 23, 2002 through September 25, 2003

The Board must also determine whether ratings in excess of 
those already granted can be assigned for the veteran's low 
back disability by providing separate evaluations for the 
chronic orthopedic and neurologic manifestations of the 
disability, as noted under the rating criteria effective on 
and after September 23, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2) (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, Note (1) (2008).  For the period from 
September 23, 2002 to September 25, 2003, separate orthopedic 
and neurologic evaluations could be awarded, but the old 
criteria for evaluating limitation of motion of the lumbar 
spine were still in effect.

The medical evidence of record shows that during this time 
period, the orthopedic manifestations of the veteran's low 
back disability amounted to limitation of motion to 50 
degrees of flexion, 50 degrees of extension, and lateral 
flexion to 20 degrees.  The veteran continued to be employed 
and reported that his low back disability did not interfere 
with his job "most of the time" and he was able to perform 
activities of daily living.  As such, the orthopedic 
manifestations of the veteran's low back disability did not 
result in severe limitation of motion of the lumbar spine 
during this time period.  Accordingly, an evaluation in 
excess of 20 percent is not warranted for orthopedic 
manifestations from September 23, 2002 through September 25, 
2003 under Diagnostic Code 5292.

The medical evidence of record shows that during this time 
period, the neurologic manifestations of the veteran's low 
back disability amounted to pain in the lumbar spine at the 
end of range of motion on flexion.  While this pain is noted 
to exist on motion of the veteran's back, during this time 
period no other neurological abnormalities were noted on 
physical examination, including in the veteran's lower 
extremities.  In addition, the veteran's back pain has 
already been taken into account by the 20 percent evaluation 
assigned for the veteran's orthopedic manifestations.  As 
such, awarding a separate neurologic evaluation for the 
veteran's low back pain alone would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14 (2008); see also Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, separate 
orthopedic and neurological evaluations are not warranted for 
the period from September 23, 2002 through September 25, 
2003.

Separate Orthopedic and Neurologic Evaluations 
From September 26, 2003 through February 2, 2004

Under the General Rating Formula for Diseases or Injuries of 
the Spine (General Rating Formula), effective September 26, 
2003, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

For the period from September 26, 2003 to February 2, 2004, 
the orthopedic manifestations of the veteran's low back 
disability amounted to limitation of motion to 50 degrees of 
flexion, 50 degrees of extension, and 20 degrees of lateral 
flexion.  This corresponds to a 20 percent evaluation under 
the General Rating Formula.  Accordingly, an evaluation in 
excess of 20 percent is not warranted for orthopedic 
manifestations from September 26, 2003 through February 2, 
2004.


For the period from September 26, 2003 through February 2, 
2004, the neurologic manifestations of the veteran's low back 
disability amounted to pain in the lumbar spine at the end of 
range of motion on flexion.  As with the prior time period, 
no other neurological abnormalities were noted on physical 
examination, including in the veteran's lower extremities.  
In addition, the veteran's back pain has already been taken 
into account by the 20 percent evaluation assigned for the 
veteran's orthopedic manifestations.  As such, awarding a 
separate neurologic evaluation for the veteran's low back 
pain alone would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14; see also Esteban, 6 Vet. App. at 261-62.  
Accordingly, separate orthopedic and neurological evaluations 
are not warranted for the period from September 26, 2003 
through February 2, 2004.

Separate Orthopedic and Neurologic Evaluations 
From February 3, 2004 through February 2, 2005

For the period from February 3, 2004 through February 2, 
2005, as noted above, the Board has already found that a 60 
percent evaluation is warranted based on incapacitating 
episodes.  Accordingly, in order for a higher evaluation to 
be warranted based on separate orthopedic and neurological 
evaluations, the combined evaluation must exceed 60 percent.  
However, there is no medical evidence of record that shows 
that the veteran's low back disorder had orthopedic 
limitations in excess of those described in the June 2003 VA 
orthopedic examination report.  Accordingly, a 20 percent 
evaluation would be warranted for the veteran's orthopedic 
manifestations during this time period.

In addition, while the veteran's employer stated that the 
veteran's symptoms "impair[ed] him from his daily duties" 
there is no medical evidence of record that provides any 
details as to which of the veteran's nerves were impacted or 
to what degree they were impacted from February 3, 2004 
through February 2, 2005.  The only information given is that 
the veteran experienced pain.  There is no medical evidence 
of record that the veteran's neurological manifestations were 
more than sensory in nature.  When rating diseases of the 
peripheral nerves, when the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  When the involvement is bilateral, the ratings 
should be combined with application of the bilateral factor.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8730 (2008).

While the medical evidence of record does not indicate which 
of the veteran's nerves are impacted by his low back 
disorder, the maximum evaluation for any lower extremity 
nerve with a moderate level of impairment is 20 percent, with 
many nerves warranting only a 10 percent, or even a 
noncompensable, evaluation.  As such, applying the maximum 
benefit of the doubt, the veteran's neurologic manifestations 
would warrant, at most, a 20 percent evaluation for each leg, 
plus application of the bilateral factor.  These evaluations, 
combined with a 20 percent evaluation for the veteran's 
orthopedic manifestations, would not warrant a total rating 
in excess of 60 percent.  See 38 C.F.R. §§ 4.25, 4.26, 
4.124a, Diagnostic Codes 8520 to 8730.  Accordingly, separate 
orthopedic and neurological evaluations are not warranted for 
the period from February 3, 2004 through February 2, 2005.

Separate Orthopedic and Neurologic Evaluations 
From February 3, 2005 through April 9, 2006

For the period from February 3, 2005 to April 9, 2006, there 
is no relevant medical evidence of record.  During this 
period, there is no indication that the veteran experienced 
orthopedic manifestations in excess of those previously 
reported, nor is there any medical evidence that the veteran 
experienced neurological manifestation in excess of those 
previously reported.  As such, the veteran's orthopedic and 
neurologic evaluations during this period must be found to be 
the same as in the previous periods.  Without the additional 
neurologic manifestations indicated by incapacitating 
episodes, the veteran's combined orthopedic and neurologic 
manifestations must be found to be the same as during the 
period from September 26, 2003 through February 2, 2004.  
Accordingly, separate orthopedic and neurological evaluations 
are not warranted for the period from February 3, 2005 
through April 9, 2006, for the same reasons given for the 
period from September 26, 2003 through February 2, 2004.



Separate Orthopedic and Neurologic Evaluations 
From April 10, 2006 through April 9, 2007

For the period from April 10, 2006 through April 9, 2007, the 
orthopedic manifestations of the veteran's low back 
disability amounted to limitation of motion to 45 degrees of 
flexion, 15 degrees of extension, and 15 degrees of lateral 
flexion.  This corresponds to a 20 percent evaluation under 
the General Rating Formula.  During the same period, the 
neurologic manifestations of the veteran's low back 
disability amounted to mild impairment of a left leg nerve.  
While the veteran consistently reported left leg neurological 
symptoms, all symptoms found on physical examination were, at 
most, sensory in nature.  Furthermore, the August 2006 
private EMG report and the September 2006 letter from a 
private physician both found that the veteran had no 
neurologic problems.  Thus, the medical evidence of record 
shows that, from April 10, 2006 through April 9, 2007, the 
veteran's neurologic manifestations were wholly sensory in 
nature and limited to the left leg.  As such, this 
evaluation, combined with a 20 percent evaluation for the 
veteran's orthopedic manifestations, would not warrant a 
total rating in excess of 40 percent.  See 38 C.F.R. §§ 4.25, 
4.124a.  Accordingly, separate orthopedic and neurological 
evaluations are not warranted for the period from April 10, 
2006 through April 9, 2007.

Separate Orthopedic and Neurologic Evaluations 
From April 10, 2007 through July 31, 2007

For the period from April 10, 2007 through July 31, 2007, the 
orthopedic manifestations of the veteran's low back 
disability amounted to limitation of motion to 35 degrees of 
flexion, 10 degrees of extension, 15 degrees of lateral 
flexion, bilaterally, and 15 degrees of lateral rotation, 
bilaterally.  This corresponds to a 20 percent evaluation 
under the General Rating Formula.  During the same period, 
the neurologic manifestations of the veteran's low back 
disability amounted to "mild radicular pain radiating down 
the left lower extremity with no fatigue."  Thus, as with 
the previous period from April 10, 2006 through April 9, 
2007, the medical evidence of record shows that the veteran's 
neurologic manifestations from April 10, 2007 through July 
31, 2007 were wholly sensory in nature and limited to the 
left leg.  As such, this evaluation, combined with a 20 
percent evaluation for the veteran's orthopedic 
manifestations, would not warrant a total rating in excess of 
40 percent.  See 38 C.F.R. §§ 4.25, 4.124a.  Accordingly, 
separate orthopedic and neurological evaluations are not 
warranted for the period from April 10, 2007 through July 31, 
2007.

Separate Orthopedic and Neurologic Evaluations 
For the Period On and After November 1, 2007

For the period on and after November 1, 2007, the orthopedic 
manifestations of the veteran's low back disability amounted 
to limitation of motion to 10 degrees of flexion, 10 degrees 
of extension, 15 degrees of lateral flexion, bilaterally, and 
20 degrees of lateral rotation, bilaterally.  This 
corresponds to a 40 percent evaluation under the General 
Rating Formula.  During the same period, the neurologic 
manifestations of the veteran's low back disability amounted 
to left leg pain and numbness.  Thus, as with the previous 
periods, the medical evidence of record shows that the 
veteran's neurologic manifestations on and after November 1, 
2007 were wholly sensory in nature and limited to the left 
leg.  As such, this evaluation, combined with a 40 percent 
evaluation for the veteran's orthopedic manifestations, would 
not warrant a total rating in excess of 60 percent.  See 
38 C.F.R. §§ 4.25, 4.124a.  Accordingly, separate orthopedic 
and neurological evaluations are not warranted for the period 
on and after November 1, 2007.

Conclusion

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  However, 
if the rating criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  In this regard, the schedular evaluation in this 
case is adequate.  The orthopedic manifestations of the 
veteran's low back disorder were evaluated based on 
limitation of motion pursuant to 38 C.F.R. § 4.71a, the 
criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the veteran's limitation of motion has ranged in 
severity from levels meeting the criteria for a 20 percent 
evaluation to those warranting a 40 percent evaluation.  When 
comparing these disability pictures with the symptoms 
contemplated by the Schedule, the Board finds that the 
veteran's symptoms are more than adequately contemplated by 
the disability ratings already assigned.  The same is true 
for the veteran's neurologic manifestations, which have never 
been more than wholly sensory in nature, and which have been 
confined to veteran's left leg for most of the periods on 
appeal.  Moreover, evaluations in excess of those already 
assigned are provided for certain manifestations of back 
disorders, but the medical evidence reflects that those 
manifestations are not present during any period on appeal.

In this case, there is no medical evidence of record that 
would support a rating in excess of those already assigned 
for the manifestations of the veteran's service-connected low 
back disability during any of the periods on appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that 
staged ratings are appropriate whenever the factual findings 
show distinct time periods in which a disability exhibits 
symptoms that warrant different ratings).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against evaluations in excess of those provided, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 
204, 208 (1994) (the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).


ORDER

An evaluation in excess of 20 percent for service-connected 
central vertebral disc disease with lumbosacral 
sprain/strain, for the period prior to February 3, 2004, is 
denied.

An evaluation of 60 percent, but no more, for service-
connected central vertebral disc disease with lumbosacral 
sprain/strain, for the period from February 3, 2004 through 
February 2, 2005, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation in excess of 20 percent for service-connected 
central vertebral disc disease with lumbosacral 
sprain/strain, for the period from February 3, 2005 through 
April 9, 2006, is denied.

An evaluation in excess of 40 percent for service-connected 
central vertebral disc disease with lumbosacral 
sprain/strain, for the period from April 10, 2006 through 
April 9, 2007, is denied.

An evaluation in excess of 60 percent for service-connected 
central vertebral disc disease with lumbosacral 
sprain/strain, for the period from April 10, 2007 through 
July 31, 2007, is denied.

An evaluation in excess of 60 percent for service-connected 
central vertebral disc disease with lumbosacral 
sprain/strain, for the period on and after November 1, 2007, 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


